Title: From James Madison to Edmund Randolph, 30 March 1790
From: Madison, James
To: Randolph, Edmund


My dear friendN Y March 30. 1790
Your favr. of the 15. which requests an immediate acknowledgment, by some irregularity did not come to hand till I had recd. that of the 18, nor till it was too late to comply with the request by the last mail. I have been so unlucky also as to miss seeing the President twice that I have waited on him in order to intimate the circumstances which you wish him to know. I shall continue to repeat my efforts until I shall have an opportunity of executing your commands.
The House have recommitted the Resolutions on the report of the Treasy. Those relating to the assumption of State debts were recommitted by a majority of 2 votes. The others from an extreme repugnance in many to a separation of the two subjects. N. Carolina has 2 votes on the floor which turned the scale. The final decision is precarious. The immediate decision will repeat the former one in favor of the assumption, unless the composition of the House or the Come. sd. be varied tomorrow. Of six absent members, a majority will be opposed to the measure. Yrs. Always
Js. Madison Jr
